Title: From Alexander Hamilton to Angelica Church, [3 August 1785]
From: Hamilton, Alexander
To: Church, Angelica


[New York, August 3, 1785]
You have been much better to me My Dear friend since you left America, than I have deserved, for you have written to me oftener than I have written to you. I will make no apology; for I am sure you will attribute it to any thing else rather than to a defect of pleasure in writing to you.
Mr. Van Schaik delivered me your last; if he were not a man of merit (as he is) your patronage would be a conclusive title to my good will.
But now my Dear Sister let us talk a little of something else that interests us all much more nearly. You have I fear taken a final leave of America and of those that love you here. I saw you depart from Philadelphia with peculiar uneasiness, as if foreboding you were not to return. My apprehensions are confirmed and unless I see you in Europe I expect not to see you again.
This is the impression we all have; judge the bitterness it gives to those who love you with the love of nature and to me who feel an attachment for you not less lively.
I confess for my own part I see one great source of happiness snatched away. My affection for Church and yourself made me anticipate much enjoyment in your friendship and neighbourhood. But an ocean is now to separate us.
Let me entreat you both not precipitately to wed yourselves to a soil less propitious to you than will be that of America: You will not indeed want friends wherever you are on two accounts: One is You will have no need of them: another is that You have both too many qualities to engage friend ship. But go where you will you will find no such friends as those you have left behind.
Your Good and affectionate sister Betsey feels more than I can say on this subject. She sends you all a sisters love: She does not write now because I do but promises to be a more punctual correspondent. I remain as ever Your Affectionate friend & Brother
A Hamilton
Augt. 3d. 1785
